DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-9 of U.S. Application No. 16/517811 filed on 07/22/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed10/07/2021. Claims 1-4 and 6-9 have been amended. Claims 1-9 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112: Applicant’s amendments with respect to claims 1-7 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 to claims 1-7 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-4, 7, 8 and 9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-4, 7, 8 and 9 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 5-6 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1 and 4-20 have been withdrawn.


Allowable Subject Matter
Claims 1 and 4-20 are allowed over the prior art of record.
As per claim 1 and 4-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a fails to disclosure at least the feature "prompt a user to select a weight of the manual trajectory and a weight of the target trajectory" or "acquire a user selection of the weight of the target trajectory and a user selection of the weight of the manual driving trajectory" As discussed in paragraph [0031], when referring to manual inputs, Toyoda is referring to the driver operating the steering wheel or the pedals of the vehicle when driving. 
Regarding the previous claim 1 recitation "the weights being designated by a user of the vehicle," the Examiner references paragraph [0033], [0052], [0057], and [0069] of Toyoda. 
Paragraph [0033] of Toyoda discloses the control module 220 blending manual and autonomous inputs based on a predetermined function or using a machine learning algorithm. Paragraph [0052] of Toyoda. As discussed in paragraph [0052], the weighting of the manual inputs verses the autonomous inputs is determined using a driving model (P:[0036]: computation or statistical model); a neural network, or lookup tables. That is, "the controls module 220 determines the ratio/weighting." Paragraph [0057] of Toyoda. The feedback module 230 can consider input from the driver that, for example, indicates the autonomous inputs are inappropriate/unsafe, indicates an attempt to correct the autonomous inputs through the manual inputs, and so on as indicators of whether the autonomous inputs are satisfactory." 
As discussed in paragraph [0057], inputs from the driver (steering wheel and pedal operations) can be used to determine whether autonomous inputs are satisfactory. 
Paragraph [0069] discusses blending manual inputs and autonomous inputs, and provides the following statement: "Thus, as shown, the controls module 220 between 540 and 550 provides a greater weight to the manual inputs per preferences of the driver as provided through the personalization feedback 380" Regarding personalized feedback, paragraph [0061] of Toyoda states: "The feedback module 230 can generate the personalization feedback 380 from the logged data by analyzing the logged data for patterns using a machine learning algorithm, or by specifically indicated circumstances from the driver." As such, the personalization feedback is obtained from logged data of the user. In view of the above, Applicant submits that Toyoda clearly discloses the controller determining the weights using driving data from the user. As such, Applicant respectfully submits the Toyoda fails to disclose the feature "prompt a user to select a weight of the manual trajectory and a weight of the target trajectory" recited in claim 1 and similarly recited in claims 8 and 9.  In addition to the above, paragraph [0069] of Toyoda states (emphasis added): "Accordingly, as shown in the graph 600, the collaborative controls are an output of the controls module 220 that results from blending the illustrated manual inputs 9 AMENDMENT UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q247371Appln. No.: 16/517,811and the autonomous inputs to varying degrees/ratios along the route 510 in order to achieve semi-autonomous operation of the vehicle 100 using shared controls" As discussed above in paragraph [0069], and also discussed throughout the specification, Toyoda is concerned with merging inputs to provide semi-autonomous driving. As also discussed above, all of the weights disclosed in Toyoda correspond to inputs. That is, Toyoda is not determining an autonomous trajectory, but rather determining how much to assist the driver who is actively driving. As such, Toyota fails to disclose weighting trajectories, and therefore fails to disclose the features recited in claims 1, 8, and 9. 

Claims 2-7 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668